Opinion by
Mr. Justice Simpson,
The only question to be decided in this case is whether the four mills tax, on certain promissory notes issued by defendant, a domestic corporation, to residents of this Commonwealth, should be paid to the county, under section 1 of the Act of June 17, 1913, P. L. 507, or to the State under section 17 thereof as amended by the Act of July 15,1919, P. L. 955. The. court below correctly held it was defendant’s duty to make return of the notes and pay the tax to the State: Com. v. Megargee Brothers, Inc., 275 Pa. 12.
We are also asked to decide whether any tax is due on them in view of the alleged fact that they were short-term obligations. This question we cannot determine, however; the agreed facts only aver, that they “were issued to meet the current bills of the company,” but whether payable after long or short periods is not specified, and the latter cannot be assumed: Com. v. Megargee Brothers, Inc., 275 Pa. 12.
The judgment of the court below is affirmed.